Case: 1:18-cv-06447 Document #: 82 Filed: 05/18/20 Page 1 of 3 PageID #:626




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                                )
                                                  )
          Plaintiff,                              ) Case No. 1:18-cv-06447
                                                  )
v.                                                ) District Judge: Thomas M. Durkin
                                                  )
WILLIAMS MULLINS,                                 ) Magistrate Judge Sheila M. Finnegan
                                                  )
          Defendant.                              )
                                                  )

                Third Amended General Order 20-0012 Joint Status Report

          Plaintiff Malibu Media, by and through its attorneys, and Defendant, by and

through his attorneys, pursuant to this Court’s April 24, 2020 Third Amended General

Order 20-0012 provides the Court with the status of this case as follows:

     a)       The progress of discovery: Defendant’s Motion to Compel remains

              unresolved. On May 6, 2020 the Honorable Judge Thomas Durkin ordered as

              follows: The parties should submit a joint status report by May 18, 2020

              apprising the Court of whether Plaintiff has produced to Defendant the

              information to substantiate its good-faith basis for filing the complaint in

              this case, which the Court has repeatedly ordered to be produced. If such

              evidence has not been produced, Plaintiff should do so immediately, or

              explain in the status report why it cannot comply with the Court's order.

     Plaintiff’s response to that Order is as follows: Plaintiff was ordered to provide

Defendant with information to substantiate its good faith basis for filing the complaint in

this case. In response, Plaintiff has provided Defendant with the evidence it relied upon

to name the Defendant in this matter. Plaintiff has attempted on numerous occasions to




                                              1
Case: 1:18-cv-06447 Document #: 82 Filed: 05/18/20 Page 2 of 3 PageID #:627




obtain the underlying evidence used as the basis of infringement from IPP International

UG, Plaintiff’s investigator. However, IPP International and its employees have been

unreachable for numerous months and have failed to produce the demanded evidence to

Plaintiff. The worldwide spread of COVID-19 has only exacerbated this issue and IPP

International has failed to respond to electronic and telephonic inquiries.          Plaintiff

continues in its attempt to obtain this information from IPP International, but has doubts

as to whether IPP International will respond. Plaintiff is willing to work with Defendant

further to obtain this information, but has serious doubts about whether IPP International

will be responsive.

b)     The status of briefing on any unresolved motions: Defendant’s Motion to

Extend Discovery Deadline (ECF Dkt. No. 54) and Plaintiff’s Motion to Dismiss

Defendant’s Counterclaim (ECF Dkt. No. 58) remain pending. Both motions are fully

briefed and the Court has suggested in prior hearings that it wanted Plaintiff to produce

the evidence it relied upon in filing its claim in order to rule on those motions.

c)     Settlement efforts: Defendant has provided Plaintiff with its costs and fees to

date and advised that it is a prevailing party in light of Plaintiff’s Rule 41(a)(2) Motion to

Dismiss its own claims. Plaintiff has been unwilling to engage in meaningful settlement

discussions.

d)     Provide an agreed proposed schedule (or alternative proposals) for the next

45 days: The parties seek the earliest in-person status the Court is able to schedule.

e)     Provide an agreed proposed revised discovery and dispositive motion

schedule (or alternative proposals) in cases where the current schedule needs

revision: Not applicable.




                                              2
 Case: 1:18-cv-06447 Document #: 82 Filed: 05/18/20 Page 3 of 3 PageID #:628




f)     Request any agreed action that the Court can take without a hearing:

The parties do not agree as to this issue.

Defendant requests that the Court enter sanctions against Plaintiff for failure to comply

with this Court’s multiple orders to produce evidence, deny Plaintiff’s pending Motion to

Dismiss, and allow Defendant 60 days to amend his Counterclaims.

g)     State whether the parties believe a telephonic hearing with the judge is

necessary and time urgent, and, if so, identify the issue that warrants discussion:

The parties do not believe a telephonic hearing is necessary at this time.

Dated: May 18, 2020

Respectfully submitted,


/s/ Joel A. Bernier
Joel A. Bernier, Esp. (P74226)
49139 Schoenherr Road
Shelby Township, MI 48315
Tel: (586) 991-7611
Fax: (586) 991-7612
Email: Bbclawgroup@gmail.com
Attorneys for Plaintiff


       /s/   Lisa L. Clay
Lisa L. Clay, Attorney at Law
2100 Manchester Road, Suite 1612
Wheaton, IL 60187
630.456.4818
lisa@clayatlaw.com
ARDC # 6277257




                                             3
